Case 4:20-cv-03700 Document 4 Filed on 03/04/21 in TXSD Page 1 of 1
                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                         March 04, 2021
                                                                       Nathan Ochsner, Clerk

                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION
       JESSE LEE DRONES,            § CIVIL ACTION NO.
       (TDCJ–CID #472216)           § 4:20-3700
                  Petitioner,       §
                                    §
                                    §
             vs.                    § JUDGE CHARLES ESKRIDGE
                                    §
                                    §
       BOBBY LUMPKIN, et al.,       §
                Respondents.        §

                         ORDER OF DISMISSAL

          This civil action is DISMISSED WITHOUT PREJUDICE for the
      reasons stated in the Memorandum on Dismissal entered this
      same day.
          SO ORDERED.
          Signed on March 4, 2021, at Houston, Texas.


                                ________________________
                                Hon. Charles Eskridge
                                United States District Judge
